JULIA SMITH GIBBONS,
Circuit Judge, concurring.
I concur in Judge Boggs’s opinion and agree that, based on Ricks, the one-year Kentucky statute of limitations bars Hae-berle’s federal claims. I write separately to note my understanding of the proper record before us and its effect on the result.
With regard to the record, the portions of the Red Book referred to in Part III.B of Judge Boggs’s opinion are not a part of the pleadings. The only portions of the Red Book found in the pleadings are those relating to criteria for tenure decisions, which are attached to plaintiffs original complaint. It is thus difficult for me to see how the remainder of the Red Book can be considered incorporated by reference into the pleadings, and in my judgment it is not a proper part of the record. In any event, however, the Red Book provisions and their interpretation are not pertinent to the result. In fact, Judge Boggs’s opinion (which recognizes that these Red Book provisions may not be part of the pleadings) does not rest on an interpretation of the Red Book, but mentions the Red Book only in explaining why Haeberle’s argument concerning its provisions lacks merit.
The key to this case is not the Red Book or the precise procedure followed by the University or whether the President’s recommendation was a final decision. Rather, the result is determined by the undisputed facts that on September 7, 1999, the Faculty Grievance Committee held a hearing regarding the recommendation that Haeberle be denied tenure and that Hae-berle was aware of the recommendation before that date. Under Ricks, it makes no difference whether we characterize this proceeding before the Faculty Grievance Committee as an appeal of a denial of tenure, as plaintiff does in his complaints, or as pursuit of a grievance, which is the language used by defendants in their answers. Under either description, plaintiff was pursuing the administrative process for obtaining a tenure decision that differed from that recommended by university administrators and communicated to Haeberle prior to September 7, 1999. He was clearly seeking review of a non-tentative decision (whether called a recommendation or something else) rather than trying to influence initial decision-making about whether he should receive tenure. See Ricks, 449 U.S. at 261, 101 S.Ct. 498.
In addition, the conclusion that Hae-berle’s federal claims are time-barred is reinforced by the fact that Haeberle’s complaints allege federal constitutional violations based on the university administrators’ recommendation, not any later decision-making by the Board or other individuals or entities. J.A. at 22-24, 79. Thus, the focus of the limitations inquiry on the federal claims must be the date when Haeberle learned of the allegedly unconstitutional acts, not the date when he learned of some other action. See Ricks, 449 U.S. at 258 & n. 9, 101 S.Ct. 498; cf. Chardon v. Fernandez, 454 U.S. 6, 8, 102 S.Ct. 28, 70 L.Ed.2d 6 (1981) (stating that the limitations inquiry must focus on the timing of the acts alleged to be illegal and not subsequent acts); RK *903Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1059 (9th Cir.2002) (same); Taylor v. Gen. Motors Corp., 826 F.2d 452, 456 (6th Cir.1987) (same).